DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aou et al (US 9840576), cited in newly submitted IDS.
Aou discloses a solid polyurethanes having free isocyanate groups, which are self - bonding materials that are useful in a variety of adhesive and molding operations . Under conditions of heat and moisture , these polyurethanes will self – bond to different substrates  (see Abstract).
Aou teaches a two part adhesive comprising 15.5% of a polyol and 74.4% of a polyisocyanates (see Examples 8-11 at 11:5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al (US 4961377) (cited in the previous Office Action) in view of Aou.
Bando teaches a thermal stencil master sheet for stencil printing, comprising a thermoplastic synthetic resin film being bonded to a surface of a porous substrate with a urethane adhesive consisting essentially of a urethane prepolymer obtained by reacting a polyether diol with a diisocyanate so as to give an equivalent ratio of NCO/OH of at least 1.1 (see claim 1), meeting the limitations of claim 5. In particular, Bando teaches NCO/OH ratio of 1.9 (i.e. 65:35 ratio, see Example 1 at 5:30). 
Regarding claim 6, Bando teaches modified polyisocyanates (see 2:50). 
In reference to claim 8, the adhesive comprises two parts (i.e. urethane prepolymer and polyether diol). 
Bando fails to teach a composition with the claimed diisocyanate/polyol mass ratio and amount of polyol and polyisocyanate in the adhesive.
Aou discloses a solid polyurethanes having free isocyanate groups, which are self - bonding materials that are useful in a variety of adhesive and molding operations. Under conditions of heat and moisture , these polyurethanes will self – bond (see Abstract).
Aou teaches a two part adhesive comprising 15.5% of a polyol and 74.4% of a polyisocyanates (see Examples 8-11 at 11:5).
Regarding claims 6-7, Aou teaches isocyanurates (see 4:55). 
Regarding claim 8, Aou teaches an adhesive comprising two parts (i.e. polyisocyanates and polyol, see Example 8 at 11:5). 
Aou teaches a  self-bonding material preferably would be a solid, non-tacky material under ordinary conditions of storage and use, so the material could be warehoused and transported easily without special precautions. The self-bonding material would be capable of bonding to itself under predefined conditions, without melting or degrading to form a liquid that can run off. Such a material could allow for the assembly of large bonded masses without the need for liquid metering, mixing and dispensing equipment. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use Aou’s adhesive in a stencil composition, since it does not require a specific storage condition and possesses an excellent workability. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 4961377 in view of Aou.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims a thermal stencil master sheet for stencil printing, comprising a thermoplastic synthetic resin film being bonded to a surface of said porous substrate with a urethane adhesive consisting essentially of a urethane prepolymer obtained by reacting a polyether diol with a diisocyanate so as to give an equivalent ratio of NCO/OH of at least 1.1 (see claim 1). In reference to claim 8, the adhesive comprises two parts (i.e. urethane prepolymer and polyether diol). U.S. Patent No. 4961377 fails to claim the NCO/OH ratio of claim 1, recited in the instant Application. However, U.S. Patent No. 4961377 teaches that diisocyanate and a polyether diol of the equivalent ratio of NCO/OH of 1.5-2.0 is desirable (see 3:40). In particular, the reference teaches that if the ratio of NCO/OH < 1.5, the flow temperature of the resulting urethane prepolymer after its curing is liable to be lower than 150 C and the adhesion is reduced. Further, the viscosity of the urethane prepolymer has a high viscosity so that the operation
U.S. Patent No. 4961377 fails to claim a composition with the claimed diisocyanate/polyol mass ratio and amount of polyol and polyisocyanate in the adhesive.. 
Aou teaches a two part adhesive comprising 15.5% of a polyol and 74.4% of a polyisocyanates (see Examples 8-11 at 11:5).
Aou teaches a  self-bonding material preferably would be a solid, non-tacky material under ordinary conditions of storage and use, so the material could be warehoused and transported easily without special precautions. The self-bonding material would be capable of bonding to itself under predefined conditions, without melting or degrading to form a liquid that can run off. Such a material could allow for the assembly of large bonded masses without the need for liquid metering, mixing and dispensing equipment. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use Aou’s adhesive in a stencil composition, since it does not require a specific storage condition and possesses an excellent workability.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/13/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765